NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30051

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00032-SLG

 v.
                                                MEMORANDUM*
RONNIE MORENO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Ronnie Moreno appeals from the district court’s judgment and challenges

his guilty-plea conviction and 120-month sentence for conspiracy to distribute and

to possess with intent to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), and 846. Pursuant to Anders v. California, 386 U.S. 738



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Moreno’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Moreno has filed a

pro se supplemental brief. No answering brief has been filed.

      Moreno waived his right to appeal his conviction and sentence, provided the

district court imposed a sentence that did not exceed the statutory maximum

penalties. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      To the extent that Moreno seeks to raise a claim of ineffective assistance of

trial or appellate counsel, we decline to address this issue on direct appeal. See

United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      Moreno’s pro se motions for release pending appeal and for substitute

counsel are DENIED as moot.

      DISMISSED.




                                          2                                    17-30051